Citation Nr: 0726110	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  02-01 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to a rating in excess of 20 percent for a low 
back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from April 1969 to June 
1971.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Baltimore, Maryland, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The appeal comes from the initial evaluation assigned 
for the veteran's service connected low back disorder.  
Review of the record shows that the veteran was awarded 
service connection by rating decision dated in June 2001 on 
the basis that a low back disorder was aggravated by the 
veteran's service-connected right knee disability.  

The case was remanded by the Board in July 2003 and September 
2005.  

The Board then denied a rating in excess of 20 percent for a 
back disorder in a July 2006 decision.  The appellant 
appealed the Board's denial to the United States Court of 
Appeals for Veterans Claims (Court), and the Board's decision 
was vacated pursuant to a May 2007 Order, following a Joint 
Motion for Remand and to Stay Further Proceedings (Joint 
Motion).  The parties requested that the Court vacate the 
Board's July 2006 decision and remand the matter so that the 
Board could provide adequate reasons and bases in support of 
the determination that application of a pre-aggravation 
rating was warranted.  The Court granted the Joint Motion and 
remanded the case to the Board.


FINDINGS OF FACT

1.	Prior to March 27, 2001, the veteran's low back disorder 
was manifested by intermittent demonstration of muscle spasm, 
and range of motion showing forward flexion to 40 degrees; 
backward extension to 20 degrees; lateral flexion to 25 
degrees, bilaterally; right rotation to 20 degrees and left 
rotation to 25 degrees.  More than moderate limitation of 
motion was not shown.

2.	Between March 27, 2001 and September 10, 2004, the 
veteran's low back disorder was manifested by forward flexion 
to 20 degrees; backward extension to 10 degrees; lateral 
flexion to 20 degrees, bilaterally; and rotation to 20 
degrees, bilaterally, all with complaints of pain.  This 
equates to severe limitation of motion.

3.	On September 10, 2004, the veteran's low back disorder was 
manifested by diffuse tenderness in the lower back; possible 
mild paraspinal muscle spasm in the paravertebral lumbar 
musculature; and range of motion of the low back was forward 
flexion to 40 degrees, with pain starting and a maximum of 45 
degrees; extension to 20 degrees, with pain and a maximum of 
25 degrees; rotation to 20 degrees, with pain starting; left 
lateral flexion to 10 degrees, with pain starting and a 
maximum to 15 degrees; and right lateral flexion to 20 
degrees and a maximum to 25 degrees.  Ankylosis was not 
demonstrated.  This is moderate limitation of motion.


CONCLUSIONS OF LAW

1.	The criteria for a rating in excess of 20 percent for a 
low back disorder were not met prior to March 27, 2001.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5295 (2001).  

2.	The criteria for a rating of 40 percent, but no more, for 
a low back disorder were on March 27, 2001 and continued 
until September 10, 2004.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (2001), 5237, 
5243 (2006).  

3.	The criteria for a current rating in excess of 20 percent 
for a low back disorder have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.22, 4.71a, 
Diagnostic Codes 5292, 5295 (2001), 5237, 5243 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in February 2004 and September 2005, 
the RO notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claim was 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  
        
During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
        
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased evaluation, but he 
was not provided with notice of the type of evidence 
necessary to establish an effective date for the disability 
on appeal.  Despite the inadequate notice provided to the 
veteran on these latter two elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the matter before the Board 
involves the propriety of the evaluation throughout the 
initial rating period, it is incumbent on the Board to set 
ratings and effective dates as indicated by the evidence of 
record.  Fenderson v. West, 12 Vet. App. 119 (1999).  

As noted, this appeal comes from the initial evaluation 
assigned for the veteran's service connected low back 
disorder.  Review of the record shows that the veteran was 
awarded service connection by rating decision dated in June 
2001 on the basis that a low back disorder was aggravated by 
the veteran's service-connected right knee disability.  At 
that time, a noncompensable evaluation was assigned.  The 
rating was based upon a finding that, prior to aggravation by 
the veteran's right knee disorder, the veteran's low back 
disability was 40 percent disabling.  This determination was 
said to be based upon findings on examinations of record that 
the veteran had severe limitation of motion of his lumbar 
spine prior to aggravation by the right knee disorder.  As a 
current rating of 40 percent was considered appropriate, the 
RO determined that the veteran's rating should be 
noncompensable as less than a 10 percent difference was 
shown.  The veteran appealed this rating, which was 
subsequently increased to 20 percent by rating decision dated 
in February 2005.  The 20 percent rating was retroactively 
awarded to the effective date of service connection and based 
upon a finding by the RO (clarified by Remand) that the 
overall impairment of the veteran's low back was 60 percent 
from which the 40 percent pre-aggravation rating needed to be 
deducted.  See 38 C.F.R. § 4.22.  The Board must now 
determine the propriety of the 20 percent award.  Id. 

After review of the evidence of record, the Board is unable 
to determine the precise nature of the veteran's low back 
disorder prior to aggravation by the service-connected right 
knee abnormality.  The actual date of the onset of the 
veteran's low back disorder as well as any specific injury 
that caused the disorder.  In testimony at a hearing at the 
RO in May 1995, which was addressing the issue of service 
connection for the low back disorder, the veteran speculated 
that the back injury was somehow related to an episode when 
he was washing his car.  VA examiners who evaluated the 
veteran in March 2001 and November 2004 indicated that the 
veteran's right knee disorder, which was the service 
connected disorder that was deemed to have aggravated the low 
back providing the basis for the grant that is now on appeal, 
contributed perhaps 15 percent to the development of the low 
back disability.  But, in November 2004, the examiner stated 
that "due to the lack of objective defect on imaging of the 
lumbar spine, it was difficult to assess the extent 
contribution of the right knee disease to the current 
complaints in the lower back region."  In such cases, a pre-
aggravation disability rating may not be appropriate.  The 
Board will therefore, evaluate the veteran's low back 
disorder without regard speculative estimates of a pre-
aggravation disability rating.  

In the instant case, the Board has reviewed all of the 
medical evidence of record in this veteran's case, which 
includes VA compensation examinations dated in August 1992, 
May 1995, March 2001, October 2001, and September 2004; the 
evaluation of an independent medical specialist, dated in 
September 1998; and records of private treatment that the 
veteran has received, dated from 1995 through May 2005.  The 
overall disability rating of the veteran's low back disorder 
is not found, by the Board, to warrant a rating in excess of 
the current 20 percent rating, except for a period between 
2001 and 2004 when the evidence is productive of severe 
limitation of motion of the lumbar spine.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

It is noted that the regulations for the evaluation of 
disabilities of the low back were twice amended during the 
pendency of the veteran's appeal.  67 Fed. Reg. 49590-49599 
(July 31, 2002) and 67 Fed. Reg. 58448-58449 (Sept. 16, 
2002).  When regulations are changed during the course of the 
veteran's appeal, the criteria that are to the advantage of 
the veteran should be applied.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Revised regulations do not allow for their 
retroactive application unless those regulations contain such 
provisions and may only be applied as of the effective date. 
VAOPGCPREC 3-2000.

Prior to September 2002, moderate intervertebral disc 
syndrome, with recurring attacks, is rated as 20 percent 
disabling.  A 40 percent evaluation requires severe recurring 
attacks, with intermittent relief.  A 60 percent evaluation 
requires pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy (i.e., 
with characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. § 4.71a, Code 5293.  

In September 2002, the criteria for an evaluation of 
evaluation of intervertebral disc syndrome were changed as 
follows:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever 
method results in the higher evaluation.
With incapacitating episodes having a total duration of at 
least six weeks during the past 12 
months..................						
	60
With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 
12 months...........................................	40
With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 
12 months.........................................	20
With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months.................................................10

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  38 C.F.R. § 4.71a, Code 
5293.  In September 2003, these changes were incorporated 
into new diagnostic code 5243, without essential alteration.  

The regulations applicable to the evaluation of low back 
disorders, prior to the revisions dated in September 2003, 
include for slight limitation of motion of the lumbar spine, 
a 10 percent rating is warranted.  A 20 percent rating is 
warranted for moderate limitation of motion.  A 40 percent 
rating is warranted for severe limitation of motion.  
38 C.F.R. § 4.71a, Code 5292.  

Lumbosacral strain with characteristic pain on motion 
warrants a 10 percent rating.  With muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
a standing position, warrants a 20 percent rating.  Severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
rating.  38 C.F.R. § 4.71a, Code 5295.  

For vertebral fracture or residuals thereof, with cord 
involvement, bedridden, or requiring a long leg brace, a 100 
percent is warranted.  Without cord involvement, with 
abnormal mobility requiring a neck brace (jury mast), a 60 
percent evaluation is warranted.  38 C.F.R. § 4.71a, Code 
5285.  

For complete bony fixation (ankylosis) of the spine at an 
unfavorable angle, with marked deformity, a 100 percent 
evaluation is warranted.  Ankylosis at a favorable angle 
warrants a 60 percent rating.  38 C.F.R. § 4.71a, Code 5286.  

The schedule for rating disabilities of the spine was revised 
effective September 26, 2003.  The new regulations have been 
codified and may be found at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2004).  The General Rating Formula for 
Diseases and Injuries of the Spine provides as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease
Unfavorable ankylosis of the entire 
spine.........................................100
Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.................................................................40
Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical 
spine....................................................................30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
the combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis..............................20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height......................................................10

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  Id.  

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id.  

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.  

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.  Id. 

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id.  

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  Id.  

Regarding the possibility that the veteran's low back 
disorder may be evaluated under the provisions of 
interverterbral disc syndrome, it is noted that, while the 
veteran has been diagnosed clinically and on MRI evaluation 
as having degenerative disc disease of the lumbar spine, the 
evidence of record does not show episodes consistent with the 
characteristic attacks utilized to evaluate this disorder 
under the criteria in effect prior to September 2002, or with 
incapacitating episodes as described for the criteria that 
became effective in that month.  As such, the Board concludes 
that there is no basis for an increased rating under either 
the old or new criteria for intervertebral disc syndrome and 
these regulations will not be applied.  

Prior to September 2003, the veteran's disorder may be 
evaluated on the basis of lumbosacral strain or limitation of 
motion.  For a rating in excess of 20 percent, the disease 
must show either severe limitation of motion, or severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  These have not been 
shown.  In this regard, it is noted that a VA examination in 
August 1992 showed forward flexion to 40 degrees; backward 
extension to 20 degrees; lateral flexion to 25 degrees, 
bilaterally; right rotation to 20 degrees and left rotation 
to 25 degrees.  This is not considered to be productive of 
severe limitation of motion of the lumbar spine.  That 
examination also showed no tenderness to palpation over the 
vertebral spine, although the veteran did claim tenderness 
over the right sacroiliac area.  There was increased 
prominence to the right paraspinal musculature, but no fixed 
deformity.  This limitation of motion is considered to be 
moderate impairment.  There are none of the criteria that 
would warrant a 40 percent evaluation under the criteria for 
lumbosacral strain or on the basis of limitation of motion.  

An examination was conducted by VA in May 1995.  At that 
time, the veteran was noted to have significant paravertebral 
muscle spasm on the right side.  The rest of the back looked 
well, clinically.  Forward flexion was to within 14 inches of 
the floor.  Backward extension was described as full, to 30 
degrees.  Left lateral flexion was to approximately 10 
degrees, with significant pain.  Right lateral flexion was to 
30 degrees, without pain.  Rotation of the trunk and upper 
extremities was approximately 60 degrees to the left and 80 
degrees to the right.  There was some pain on rotation to the 
left.  Regarding the complaints of pain, the examiner stated 
that the veteran had a clear component of pain, with obvious 
right paravertebral and lumbar muscle spasm as well as point 
tenderness in the paravertebral area on the right side.  He 
also had some slight amount of midline tenderness with 
palpation of the spinal processes all the way down to the 
sacrum.  The impression was of disc disease, without 
significant disk herniation.  

An examination was conducted by VA on March 27, 2001.  At 
that time, the veteran indicated that he had an approximately 
10 year history of intermittent low back pain, without 
specific history of trauma.  Examination of the lumbosacral 
spine showed moderate diffuse tenderness, but no paraspinal 
spasm.  Straight leg raising was negative bilaterally.  Range 
of motion was forward flexion to 20 degrees; backward 
extension to 10 degrees; lateral flexion to 20 degrees, 
bilaterally; and rotation to 20 degrees, bilaterally.  The 
veteran claimed pain on all movements and has the inability 
to move beyond the limits, although there is no objective 
evidence of this.  The pertinent diagnosis was chronic strain 
of the lumbosacral spine.  

An examination was conducted by VA in October 2001.  At that 
time, examination showed flattening of the lumbosacral spine.  
The veteran declined forward flexion, stating that he could 
not bend forward.  Extension was to 5 degrees and lateral 
flexion was to 5 degrees, bilaterally.  Sitting straight leg 
raising was negative.  Supine straight leg raising was to 45 
degrees, bilaterally.  He complained of pain in the low back.  
There was no evidence of motor weakness or atrophy.  The 
pertinent diagnosis was chronic low back syndrome secondary 
to degenerative disc disease of the lumbar spine.  

The veteran's low back disorder was productive of severe 
limitation of motion beginning on March 27, 2001.  This is 
manifested by forward flexion to only 20 degrees; backward 
extension to 10 degrees; lateral flexion to 20 degrees, 
bilaterally; and rotation to 20 degrees, bilaterally.  
Although the examiner noted that there was little objective 
evidence of the reason for this limitation, the findings are 
consistent with those documented in October 2001.  As such, 
the Board finds that a 40 percent rating is warranted 
beginning on March 27, 2001, the date that entitlement is 
shown to have arisen.  See 38 U.S.C.A. § 5110(a)(b); 
38 C.F.R. § 3.400(o).  As there is no evidence of ankylosis 
of the spine or of pronounced intervertebral disc syndrome, 
there no basis upon which to evaluate the veteran's back 
disorder in excess of this 40 percent rating.  

An examination was conducted by VA on September 10, 2004.  At 
that time, the veteran described low back pain as pain in the 
right lower back, especially when bending down.  MRI 
evaluations performed in the past showed degenerative disc 
disease at L4-5, with centrally protruding disc, lateralized 
to the right.  He was treated conservatively, with no steroid 
injections.  The veteran stated that he had numbness in the 
right hip region, lateral and back of the right thigh region.  
He denied bowel or bladder incontinence or problems.  He had 
a sedentary job in an office, but took 5 to 7 days of sick 
leave over the past month due to intermittent exacerbations 
of his back and right knee, but more for the back.  
Examination of the back showed diffuse tenderness in the 
lower back.  There was possible mild paraspinal muscle spasm 
in the paravertebral lumbar musculature.  Range of motion of 
the low back was forward flexion to 40 degrees, with pain 
starting and a maximum of 45 degrees; extension to 20 
degrees, with pain and a maximum of 25 degrees; rotation to 
20 degrees, with pain starting; left lateral flexion to 10 
degrees, with pain starting and a maximum to 15 degrees and 
right lateral flexion to 20 degrees and a maximum to 25 
degrees.  The examiner did not note any additional limitation 
of the lumbar spine range of motion due to weakened motion, 
excess fatigability or incoordination.  X-ray studies showed 
minimal scoliosis.  An MRI study showed no evidence of disc 
herniation, spinal stenosis or neural foraminal narrowing.  
There were mild degenerative disc changes at L4-5.  The 
diagnosis was of probable chronic lumbosacral strain with 
changes limited primarily to the back musculature.  

The medical examination that was conducted in September 2004 
shows improvement in the veteran's back disorder.  His range 
of motion is significantly improved over the severe 
impairment demonstrated on examinations in 2001.  Moreover, 
the examination results may be reviewed under the criteria 
that became effective in September 2003.  For that criteria, 
a rating of 40 percent requires the veteran to demonstrate 
forward flexion of the thoracolumbar spine to 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  Ankylosis of the spine has not been shown and the 
veteran's forward flexion was to 40 degrees, without further 
limitation by weakened motion, excess fatigability or 
incoordination.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Thus, a rating in excess of 20 percent is no longer 
demonstrated, as of September 10, 2004 under the old or the 
new criteria.  

While neurologic involvement may be separately rated under 
the criteria in effect since September 2003, the veteran has 
not exhibited neurologic involvement that would warrant a 
separate evaluation.  In this regard, it is noted that on VA 
examination in September 2004, the veteran's strength in the 
lower extremities was essentially intact, except for some 
minimal give way weakness in the right hip flexors.  There 
was no drift and deep tendon reflexes were present 
throughout, including the ankles.  The knee jerk was slightly 
brisker on the right than on the left and toes were 
downgoing.  There was a vague decrease in pin prick and light 
touch sensation of the lateral aspect of the left foot, but 
vibration and position sensation was intact.  An MRI 
evaluation showed no evidence of disc herniation, spinal 
stenosis or neural foraminal narrowing and the pertinent 
diagnosis included that the clinical examination did not 
document any ongoing radiculopathy at the present time.  
Thus, there is no basis for a separate neurological rating.


ORDER

An initial rating in excess of 20 percent for a low back 
disorder is not warranted prior to March 27, 2001.  

A 40 percent rating for a low back disorder is warranted from 
March 27, 2001 to September 10, 2004.  The benefit is granted 
to this extent subject to the controlling regulations 
governing the payment of monetary benefits.  

A rating in excess of 20 percent for a low back disorder is 
not warranted subsequent to September 10, 2004.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


